PCIJ_B_03_ILOCompetenceMethodsAgriculture_LNC_NA_1922-08-12_ADV_01_NA_00_FR.txt. COUR PERMANENTE DE JUSTICE

INTERNATIONALE. ;
922,
—— le 12 août.
+ Dossier F, a, IV.
PREMIERE SESSION (ORDINAIRE). Rôle I: 3.
PRÉSENTS:
M. LODER, Président,
M. WEIss, Vice-Président,

Lord FINLAY,

MM. NYHoLM,
Moore,
DE BUSTAMANTE,
ALTAMIRA, ”
ODA,
ANZILOTTI, juges titulaires,

M. NEGULESCO, juge suppléant.

AVIS CONSULTATIF No. 3.

Par lettre, datée de Londres, le 18 juillet 1922, le Secrétaire
général de la Société des Nations a transmis à la Cour,
conformément a une décision prise a cette date par le Con-
sell, une requête du Conseil invitant la Cour à donner un
avis consultatif sur la question suivante :

L'examen de propositions tendant à organiser et à
développer les moyens de production agricole ct examen de
toutes autres questions de même nature rentrent-us dans la
compétence de l'Orgamisation internationale du Travail ?”

L'avis consultatif ainsi requis est, selon leË termes de la
lettre, additionnel à celui qui a été demandé à la Cour, par
une décision du Conseil en date du 12 mai 1922, sur
la question de savoir si la compétence de l'Organisation
internationale du Travail ,,s’étend.... à la règlementation
internationale des conditions du travail des personnes
employées dans l’agriculture”.

Avec sa lettre du 18 juillet, le Secrétaire général a soumis
à la Cour les documents suivants :
50

1) Lettre, en date du 14 juin 1922, du Ministre des
Affaires étrangères du Gouvernement français et
mémoire y annexé ;

2) Lettre, en date du 3 juillet 1922, du Bureau
international du Travail, transmettant un mémoire
contenant les observations du Directeur de ce Bureau
au sujet de la demande complémentaire formulée par
le Gouvernement français tendant à obtenir l'avis
consultatif subsidiaire dont il s’agit actuellement.

La Cour a notifié cette requête aux Membres de la Société
des Nations, par l'intermédiaire du Secrétaire général de
la Société et aux Etats mentionnés à l'Annexe au Pacte
ainsi qu'à l’Allemagne, à la Hongrie et à l’Institut interna-
tional d'agriculture de Rome.

En plus des documents ci-dessus mentionnés, la Cour
s’est trouvée en présence des documents suivants :

x) Extrait du procès-verbal de la séance du Conseil
tenue le 18 juillet 1922 ;

2) lettre, en date du 28 juillet 1922, de l'Institut
international d'Agriculture à Rome ;

3) lettre, en date du 3 août 1922, du Secrétaire
général de la Société des Nations, transmettant l'opinion
du Gouvernement haitien ;

4) lettre, en date du 2 août 1922, du Secrétaire
général de la Société des Nations, transmettent l’opi-
nion du Gouvernement esthonien ;

5) lettre, en date du 3 août 1922, du Ministre de
Suède à la Haye, transmettant l'opinion du Gouverne-
ment suédois ;

6) lettre, en date du 5 août 1922, du Secrétaire
général de la Confédération internationale des Syn-
dicats agricoles.

Des exposés oraux ont été présentés à la Cour en séance
publique, le 3 août 1922, au nom du Gouvernement français,
et le 8 août 1922, au nom du Bureau international du Travail.

Dans le mémoire ci-dessus mentionné, contenant les
observations du Directeur du Bureau international du
52

Travail sur l'avis consultatif qui devait être demandé a
la Cour, se trouve le passage suivant :

,Or, nous tenons à indiquer ici tout de suite que
l'Organisation internationale du Travail n’a jamais
songé à une intervention de cette nature, et à affirmer
dès le début de ce mémoire, par une déclaration caté-
gorique, que, dans notre opinion, l’organisation et le
développement de la production agricole sont en dehors
de la compétence de l'Organisation internationale du
Travail.”

Le Directeur du Bureau international du Travail a décliné
à nouveau toute compétence au cours de l’exposé oral qu'il
a fait devant la Cour au nom de l'Organisation internationale
du Travail.

De son côté, le Gouvernement français a soutenu que,
malgré cette déclaration, la question qu'il avait soulevée
relativement à la compétence de l'Organisation internationale
du Travail en matière de travail agricole devait former
l’objet de ta part de la Cour, d’un avis faisant autorité.

*
* *

Après avoir examiné les documents et entendu les exposés
soumis à son appréciation, la Cour émet l'avis suivant,
en réponse à la requête à elle soumise par le Conseil :

La Cour la déjà, ce jour, répondu affirmativement à la
question de savoir si la règlementation internationale des
conditions de travail des personnes employées dans l’agri-
culture, rentrait dans le domaine de la compétence de
l'Organisation internationale du Travail.

Cette réponse est basée exclusivement sur les dispositions
de la Partie XIII du Traité signé à Versailles le 28 juin 1919.

La réponse à la question de savoir si l’examen de propo-
sitions tendant à organiser et à développer les moyens de
production agricole et l’examen de toutes autres questions
de même nature rentrent dans le domaine de la compétence
de cette Organisation, dépend, elle aussi, exclusivement de
l'interprétation à donner aux mêmes dispositions conven-
54
tionnelles qui sont la source unique de l'existence et des
attributions de cette Organisation.

L'une et l’autre de ces deux questions se rapportent à
l’agriculture ; mais elles sont de nature essentiellement
différente et elles doivent être considérées sous des aspects
différents. La réponse à donner à la question dont ul s’agit
ici, dépend nécessairement de la nature des attributions
de l'Organisation internationale du Travail. Ce n'est que si
ces attributions comprennent l'examen des questions rela-
tives à la production agricole et au développement de celle-
ci, que la réponse sera affirmative.

Pour autant qu'il s’agit de production, il n’y a rien qui
soit particulier à l’agriculture. Il est clair que toute industrie,
par exemple, le tissage, rentre dans le domaine de l’Orga-
nisation internationale du Travail. Cette Organisation peut,
selon la procédure établie dans le Traité, travailler a
l’adoption de toutes mesures destinées à répandre des bienfaits
sur les salariés de l’industrie en question, notamment pour
ce qui est de chacun des points expressément mentionnés.
Mais il en serait tout autrement si l'Organisation inter-
nationale du Travail voulait revendiquer le droit d'étudier
la question du perfectionnement des procédés de fabrication
dans le dessein d'augmenter le rendement ou d'améliorer
les produits de cette fabrication. La question de l’augmen-
tation de la production agricole doit, sous ce rapport, être
traitée exactement de la même manière que la question du
perfectionnement dans les procédés de fabrication tendant
à augmenter le rendement.

Les attributions de l'Organisation comprennent-elles la
faculté de travailler au perfectionnement des moyens d’aug-
menter la production ?

Il paraît à la Cour qu’il n’en est point ainsi, ni pour ce
qui est de l’agriculture, ni pour ce qui est de toute autre
forme de l’industrie.

Dans l'avis donné ce jour sur la question de la compétence
en matière de règlementation des conditions du travail
agricole, la Cour a donné un exposé complet et détaillé
des pouvoirs de l'Organisation internationale du Travail
tels qu'ils résultent de la Partie XIII du Traité de Versailles ;
56

et il paraît inutile de renouveler les explications qui y ont
déjà trouvé place. Le but en vue duquel a été créée l’Orga-
nisation internationale du Travail est l’amélioration du
sort des travailleurs, l'adoption de conditions réellement
humaines, par exemple en ce qui concerne les heures de
travail, le recrutement de la main-d'oeuvre, la lutte contre
le chômage, la garantie d’un salaire assurant des conditions
d'existence convenable, la protection contre les maladies
générales ou professionnelles et les accidents résultant du
travail, la protection des enfants, des adolescents et des
femmes, les pensions de vieillesse et d'invalidité, la défense
des travailleurs occupés à l’étranger, la liberté syndicale,
l’enseignement professionnel et technique, et, comme dit
le Traité: ,autres mesures analogues”, qui doit s'entendre
de mesures destinées à améliorer les conditions du travail
et à diminuer l'injustice, la misère et les privations.

L'organisation et le développement des moyens de pro-
duction ne sont pas du domaine de l'Organisation. Il peut
se faire que, dans certains cas, l’amélioration du sort des
travailleurs puisse augmenter la production, il se peut
évidemment qu'une augmentation provienne de l’amé-
lioration de l’enseignement professionnel et technique. Il
se peut que la limitation des heures de travail, ainsi que
d’autres mesures au bénéfice des travailleurs, diminuent ou
augmentent la production.

Il ne s'ensuit pas que l'Organisation internationale du
Travail doive s'abstenir complètement de tenir compte de
la répercussion sur la production des mesures qu’elle tachera
de faire adopter au bénéfice des travailleurs. S'il apparaissait
qu’une mesure particulière conduisit à une véritable dimi-
nution de la production, il y aurait peut être lieu pour
l'Organisation d'examiner ce côté de la question avant de
décider l'adoption de la mesure, toute désirable qu'elle
soit sous d’autres aspects. Ainsi, par exemple, la protection
contre les malagies générales ou professionnelles et les
accidents résultant du travail peut impliquer l'examen de
procédés et méthodes de production telles que l'emploi du
phosphore blanc et de la céruse, deux questions qui ont
été traitées comme étant susceptibles de règlementation
58

internationale et comme touchant les conditions du travail.
Mais, l'examen même des moyens pour l’organisation et
pour le développement de la production envisagés au point
de vue économique est étranger à la sphère d'activité que
la Partie XHI du Traité a assigné à l'Organisation inter-
nationale du Travail. Et, dune façon générale, ce n’est
qu’incidemment que l'exercice par l'Organisation des attri-
butions qu’elle tient du Traité peut réagir sur la production.
D'autre part, il est évident qu’il ne saurait être interdit a
l'Organisation de s’occuper des questions qui lui sont expres-
sément attribuées par le Traité, parce qu'il en peut résulter
pour elle la nécessité d'examiner sous certains aspects les
moyens et méthodes de production ou l'effet que les
mesures proposées pourraient avoir sur la production. Ce
n'est que de cette manière que la réalisation du programme
établi pour l'Organisation affecte la production.

La requête actuellement soumise à la Cour fait mention
de propositions tendant à organiser et à développer les
moyens de production agricole ; il y est en outre demandé
si l'examen de , toutes autres questions de même nature”
rentre dans la compétence de l'Organisation internationale
du Travail.

La terminologie même indique que ces ,,autres questions”
sont des questions qui, pour les fins du présent avis, doivent
être considérées comme étant essentiellement de même
nature que celles tendant à organiser et à développer les
moyens de production; mais les autres questions” ne
sont pas précisées, et la Cour ne saurait entreprendre de
les définir.

De ce qui précède, il s’ensuit que dans l'opinion de la
Cour, la question est de savoir si, abstraction faite des
points déterminés pour lesquels le Traité prévoit formel-
lement la compétence de l'Organisation internationale du
Travail, l'examen même des moyens de production rentre
dans le domaine de la compétence de cette Organisation.

A cette question la Cour donne, pour les motifs indiqués
ci-dessus, une réponse négative.
60

Le présent avis ayant été rédigé en français et en anglais
c'est le texte anglais qui fera foi.

Fait au Palais de la Paix, à la Haye, le douze août mil
neuf cent vingt deux, en deux exemplaires, dont l’un restera
déposé aux archives de la Cour et dont l’autre sera transmis
au Conseil de la Société des Nations.

Le Président,
(signé) M. LODER.
Le Greffier,
(signé) À. HAMMARSK JÜLD
